DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-5, Claims 1-4, 7-9, and 14-20 in the reply filed on 07/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cadell (US 0972814).
In re claim 1, Cadell, in figure 1, discloses an electromagnetic actuator comprising: a magnetic attractor (1-2) configured to exert a magnetic attractive force in one side in a first direction; a frame including: a frame body fixed to the magnetic attractor, and a support (17) located on an oblique-direction side relative to the magnetic attractor, the oblique direction including components of the other side in the first direction and one side in a second direction, the second direction being orthogonal to the first direction; and a lever including: a fulcrum portion (16) pivotally supported by the support of the frame, a first displaceable portion (portion of 14) constituted at least partly by a magnetic substance (inherent functionality), the first displaceable portion being arranged on the other side in the second direction relative to the fulcrum portion and on the other side in the first direction relative to the magnetic attractor (in the same way as shown by the applicant), and a second displaceable portion (portion on the other side of the fulcrum from the first portion) arranged on the one side in the first direction relative to the fulcrum portion and on the one side in the second direction relative to at least one of the magnetic attractor or the frame, wherein the first displaceable portion is configured to be magnetically attracted by the magnetic attractor and displaced to the one side in the first direction to cause the lever to make a first pivotal movement about the fulcrum portion, and to cause the second displaceable portion to 38make a displacement to the one side in the second direction, away from at least one of the magnetic attractor or the frame (inherent function of the shown structure).
In re claim 2, Cadell, in figure 1, discloses a first distance is larger than a second distance, where the first distance is a distance from a central axis of the fulcrum portion to an end on the other side in the second direction of the first displaceable portion, and the second distance is a distance from the central axis of the fulcrum portion to an end on the one side in the first direction of the second displaceable portion (this distance relationship is clearly shown in figure 1).
In re claims 3-4, Cadell, in figure 1, discloses an electromagnetic coil (1), and a yoke (2) extending in the first direction, the yoke including a protrusion (end of 2 as seen in figure 1) located on the other side in the first direction relative to the electromagnetic coil, the first displaceable portion is arranged on the other side in the first direction relative to the protrusion of the yoke, and the second displaceable portion is arranged on the one side in the second direction relative to the protrusion and on the other side in the first direction relative to the electromagnetic coil (as seen in figure 1, in the same way as shown by the applicant).
In re claim 14, Cadell, in figure 1, discloses a vibratable part (9,9’), the electromagnetic actuator is configured such that the first displaceable portion is magnetically attracted intermittently by the magnetic attractor to intermittently cause the first pivotal movement of the lever and the displacement of the second displaceable portion, and that the second displaceable portion directly or indirectly presses the vibratable part from the other side in the second direction to apply vibration to the vibratable part (inherent function of the shown structure).
In re claim 15, Cadell, in figure 1, discloses that when the magnetic attractor has ceased to exert the magnetic attraction, the vibratable part directly or 42indirectly presses the second displaceable portion from the one side in the second direction (as seen in figure 1), so that the second displaceable portion moves back to the other side in the second direction, the lever makes a second pivotal movement about the fulcrum portion in a direction opposite to the first pivotal movement, and the first displaceable portion moves back to the other side in the first direction (inherent function of the shown structure).
In re claim 16-17, Cadell, in figure 1, discloses comprising a pressor (18-19) interposed between the vibratable part and the second displaceable portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadell (US 0972814) in view of Yajima et al. (US 2004/0090295).
In re claim 7, Cadell teaches the claimed invention except for the protector. Yajima however teaches that it is known to position a protector (31, 32) between a displaceable portion and a non-displaceable portion. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned a protector as taught by Yajima between the displaceable portion and the yoke of Cadell to reduce impact force and wear on the structure.
In re claims 8-9, Cadell discloses that the magnetic attractor includes an electromagnetic coil (1) but does not teach a protector. Yajima however teaches that it is known to position a protector (31, 32) between a displaceable portion and a non-displaceable portion. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned a protector as taught by Yajima in the claimed position with respect to the electromagnetic coil and the second displaceable portion of Cadell to reduce impact force and wear on the structure.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadell (US 0972814).
In re claims 18-19, Cadell discloses the claimed structure and pivotal motion except for elastic material used in the presser. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used elastic material to make the presser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 19, applicant has not disclosed any criticality for the claimed limitations. In fact, the applicant points out that either elastic or rigid material can be used.
In re claim 20, Cadell discloses the claimed invention except for using the device with a touch sensor or the specific value of displacement. With respect to using the device with a touch sensor, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). With respect to the specific value of displacement, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the claimed amount of displacement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 21, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837